DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0200676) in view of Lee (US 2017/0033117).
Regarding claim 1 
 Jeong teaches a vertical memory device, comprising: a substrate (1) including a cell array region (CAR) and an extension region (CNR) at least partially surrounding the cell array region (CAR) (fig 1,17) (paragraph 107-111); a plurality of gate electrodes (10,20,30) (paragraph 110) stacked on each other with a plurality of levels (fig 17), wherein the levels are disposed in a first direction (D3) substantially perpendicular to an upper surface of the  substrate (1), wherein each of the gate electrodes extend in a second direction substantially parallel to the upper surface of the substrate (1) on the cell array region and the extension region of the substrate (1), wherein each of the plurality of gate electrodes includes a pad disposed at an end portion thereof in the second direction (fig 19) (paragraph 129),  and wherein the pads of the gate electrodes  form at least one staircase structure including steps disposed in the second direction (D1) on the extension region of the substrate (fig 19) and wherein ones of the pads of the gate electrodes in the at least one staircase structure form a staircase structure including steps disposed in a third direction (D2) (fig 17) substantially parallel to the upper surface of the substrate and substantially perpendicular to the second direction (fig 17-19), a channel (VS) extending in the first direction on the cell array region of the substrate through at least one of the gate electrodes (fig 19) (paragraph 123); and a dummy gate electrode groups (40) disposed on the extension region of the substrate, wherein the dummy gate electrode groups include dummy gate electrodes, wherein each of the dummy gate electrodes are spaced apart from a corresponding gate electrode among the plurality of gate electrodes stacked at a same level (paragraph 121-123).
Jeong does not teach dummy gate electrode groups spaced apart in a second direction.
Lee teaches dummy gate electrode groups spaced apart in a second direction (fig 7) (paragraph 77-78), wherein an uppermost surface of a first dummy gate electrode group among the dummy gate electrode groups is at a same height as that of an uppermost surface of a second dummy gate electrode group among the dummy gate electrode groups.  
    PNG
    media_image1.png
    427
    727
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide groups of spaced apart dummy gate electrodes in order that dishing phenomenon of the insulating layer may be reduced in the process of polishing the surface of the insulating layer.
  Regarding claim 2.
Jeong teaches dummy gate electrode group (40) includes a plurality of dummy gate electrodes (40a-c) stacked in a plurality of levels in the first direction (D3) (fig 17,19).
Lee teaches each of the dummy gate electrode groups includes a plurality of dummy gate electrodes stacked in a plurality of levels in the first direction (fig 7).
 Regarding claim 3.
 Jeong teaches the dummy gate electrode group (40) has a first sidewall extending in the second direction substantially perpendicular to the upper surface of the substrate (1)(fig 19).
Lee teaches each of the dummy gate electrode groups has a first sidewall extending in the second direction substantially perpendicular to the upper surface of the substrate (sub)(fig 5) (paragraph 66-68).
Regarding claim 4.
Jeong teaches the dummy gate electrode group (40) has a second sidewall extending in the second direction and having a staircase (fig 17,19)
Regarding claim 5.
Jeong teaches the staircase shape of the second sidewall in the second direction of the dummy gate electrode group (40) is symmetrical with a staircase shape of a first staircase structure formed by the pads of first gate electrodes (10,20,30) of the plurality of gate electrodes with respect to a line extending between the staircase shape of the second sidewall and the first staircase structure in a third direction (fig 17,19).
Regarding claim 6.
Jeong teaches the pads of second gate electrodes (10,20,30) are more distant from the cell array region of the substrate than the dummy gate electrode group is distant therefrom, and a staircase shape of a second staircase structure formed by the pads of the second gate electrodes are substantially the same as the staircase shape of the first staircase structure formed by the pads of first the gate electrodes (fig 17,19). 
Regarding claim 7. 
 Jeong teaches the dummy gate electrode group (40) has a sidewall extending in the first direction, wherein the sidewall is slanted with respect to the upper surface of the substrate (1) (fig 17,19).
Regarding claim 8,
Lee teaches the dummy gate electrodes included in a first dummy gate electrode group among the dummy gate electrode groups are stacked at levels at the same as or higher than levels at which ones of the dummy gate electrodes included in a second dummy gate electrode group among the dummy gate electrode groups are stacked, wherein the second dummy gate electrode group is farther from the cell array region of the substrate than the first dummy gate electrode group (fig 7).
Regarding claim 9.
 Lee teaches the ones of the dummy gate electrodes included in the second dummy gate electrode group among the dummy gate electrode groups are stacked at levels at the same as or higher than levels at which ones of the dummy gate electrodes included In a third dummy gate electrode group among the dummy gate electrode groups are stacked, wherein the third dummy gate electrode group are farther from the cell array region of the substrate than the second dummy gate electrode group (fig 7).
 Regarding claim 10.
Lee teaches ones of the dummy gate electrodes are stacked in a staircase shape in the third direction (fig 4b)
Regarding claim 11.
Jeong teaches the dummy gate electrodes (40) are stacked in a staircase shape in the second direction (fig 17,19).
Lee teaches the dummy gate electrodes (40) are stacked in a staircase shape in the second direction (fig 17,19).
Regarding claim 12.
Jeong teaches contact plugs (UCP) each extending in the first direction, wherein the contact plugs contact the pads of corresponding gate electrodes (10,20,30) and apply signals thereto (fig 17,19) (paragraph 111-120).
 Regarding claim 13.
Jeong teaches no contact plug is connected to the dummy gate electrodes (fig 17,19). 
  Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0200676) in view of Lee (US 2017/0033117).
Regarding claim 20.
 Jeong teaches a vertical memory device, comprising: a substrate (1) including a first region (CAR) and a second region (CNR) at least partially surrounding the first region (CAR); a plurality of gate electrodes (10,20,30) stacked on each other with a plurality of levels (fig 17,19), wherein the levels are disposed in a first direction (D3) substantially perpendicular to an upper surface of the substrate (1), wherein each of the plurality of gate electrodes (10,20,30) extend in a second direction (D1) substantially parallel to the upper surface of the substrate (1) on the first region and the second region (CAR) of the substrate (1), wherein each of the plurality of gate electrodes (10,20,30) includes a pad (LP,MP,UP) disposed at an end portion thereof in the second direction (D1), and the pads of the plurality of gate electrodes (10,20,30) to form at least one staircase shape in which steps are disposed in the second direction (D1) on the second region (CNR) of the substrate (1), and wherein ones of the pads of the plurality of the gate electrodes in the at least one staircase structure form a staircase shape in which steps are disposed in a third direction (D2) substantially parallel to the upper surface of the substrate (1) and  substantially perpendicular to the second direction (D1) (fig 17): a channel (VS) extending in the first direction on the first region of the substrate through at least one of the gate electrodes (10,20,30) (fig 19); a plurality of dummy gate electrode groups (40) disposed on the second region (CNR) of the substrate (1), wherein the dummy gate electrode groups include dummy gate electrodes (fig 17,19), and contact plugs (UCP,LCP) contacting upper portions of the plurality of gate electrodes (10,20,30), respectively (fig 17,19) (paragraph 110-125). 
 Jeong does not teach dummy gate electrode groups spaced apart in a second direction.
Lee teaches dummy gate electrode groups disposed on the second region of the substrate, wherein the dummy gate electrode groups include dummy gate electrodes, wherein each dummy gate electrode is spaced apart from a corresponding gate electrode, among the plurality of gate electrodes, stacked at the same level; and contact plugs contacting upper portions of the plurality of gate electrodes, respectively, wherein no contact plug contacts an upper portion of any of the dummy gate electrodes (fig 7) (paragraph 77-78), wherein an uppermost surface of a first dummy gate electrode group among the dummy gate electrode groups is at a same height as that of an uppermost surface of a second dummy gate electrode group among the dummy gate electrode groups.
It would have been obvious to one of ordinary skill in the art to provide groups of spaced apart dummy gate electrodes in order that dishing phenomenon of the insulating layer may be reduced in the process of polishing the surface of the insulating layer.  Further, it would have been obvious to one of ordinary skill in the art to provide no contacts on the dummy electrodes in order to eliminate unnecessary structures and the associated functions thereof, thereby simplifying the structure and fabrication of the device.  MPEP 2144.04.II.A.
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination os references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Allowable Subject Matter
Claims 14 through 19 are allowed.
The prior art does not teach:
A vertical memory device, comprising:  a plurality of gate electrodes stacked a plurality of dummy gate electrodes disposed on the extension region of the substrate, wherein the dummy gate electrodes are spaced apart from corresponding first gate electrodes of the plurality of gate electrodes, respectively, stacked at the same level, and wherein the dummy gate electrodes are stacked to form a staircase shape symmetrical with a staircase shape formed by the pads of the first gate electrodes corresponding to the dummy gate electrodes with respect to a fine extending between both staircase shapes and in the third direction, and a dummy gate electrode group including first dummy gate electrodes of the plurality of dummy gate electrodes, wherein the dummy gate electrode group has first and second sidewalls, wherein the first sidewall has a staircase shape, and the second sidewall is slanted at a predetermined angle with respect to the upper surface of the substrate. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817 

/BRADLEY SMITH/Primary Examiner, Art Unit 2817